TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00448-CV




John Mining d/b/a Fast Action Bail Bonds, Appellant

v.

Hays County Bail Board and Judge Howard S. Warner, Chairman of the
Bail Bond Board, Appellees




FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
NO. 05-0593, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


 
O R D E R
PER CURIAM
                        Appellant John Mining has filed an emergency motion for temporary orders.  Mining
asks this Court to stay a trial court order requiring him to pay a number of bond forfeiture judgments
or post a supersedeas bond, alleging that enforcement of the trial court’s judgments would interfere
with this Court’s jurisdiction.  However, the posting of a supersedeas bond in these cases will
suspend enforcement of the underlying judgments.  See Tex. R. App. P. 24.1.  Accordingly, the trial
court’s order does not interfere with this Court’s jurisdiction over Mining’s appeal.  We overrule the
motion.
 
Before Justices B. A. Smith, Patterson and Puryear
Filed:   February 22, 2006